Appellant again requests that we take notice of and write relative to his Bill of Exception No. 1, which we refused to do in the original opinion.
The motion for a new trial was overruled on March 31, 1948, and at such date a written notice of appeal was given and entered of record. No time was mentioned therein relative to the preparation and filing of bills of exception. In such a contingency, the statute (Art. 760, C. C. P.) gives 30 days in which to have prepared and filed the bills of exception. Bill No. 1 herein being the only one in record, was filed on May 19, 1948, nineteen days too late. We think the original opinion was correct in refusing to consider the same.
The motion will therefore be overruled.